OPINION
John Rittenhouse was charged by indictment with endangering children, a felony of the third degree.  He entered a plea of no contest and was found guilty.  He was sentenced to three years incarceration.
Counsel was appointed for Rittenhouse to prosecute an appeal, and on November 29, 1999, appointed appellate counsel filed anAnders brief therein asserting that upon examination of the record and consideration of the applicable law, he could find no arguably meritorious appellate issues to present.
On December 2, 1999, we notified Rittenhouse of the fact that his appellate counsel had filed an Anders brief, and we accorded Rittenhouse sixty days within which to file a pro se brief assigning any errors for review by this court.
Rittenhouse has not filed a pro se brief.
Pursuant to our responsibility to independently examine the record, we have conducted such an examination, and upon consideration of the record and the applicable law, conclude that appointed appellate counsel is correct in his assessment that there are no arguably meritorious issues to present on appeal.
Accordingly, the judgment will be affirmed.
FAIN, J. and YOUNG, J., concur.